DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents


	The Japanese foreign priority document(s) 2017-212100, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on February 10, 2020 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed April 1, 2020 and May 28, 2021  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Pub. 2017/0256368 in view of YUGE U.S. Pub. 2015/0126549.
With respect to claim 1, Raman teaches a nonaqueous electrolyte for an energy storage device (see organic solvents that do not include water in Abstract & [0032]), comprising: an alkali metal salt (LiPF.sub.6; [0008]; [0052]); a first aprotic organic solvent coordinating to an alkali metal ion in the alkali metal salt, and not including a fluorine atom (propylene carbonate; [0052]); a second aprotic organic solvent including a fluorine atom; (fluorinated ether branched cyclic carbonate; [0007]; [0028]).  With respect to claim 3, the first aprotic organic solvent comprises a carbonate not including a fluorine atom (propylene carbonate; [0052]).  With respect to claim 4, the first aprotic organic solvent comprises a cyclic carbonate not including a fluorine atom (propylene carbonate; [0052]).  With respect to claim 5, the first aprotic organic solvent comprises propylene carbonate (propylene carbonate; [0052]). With respect to claim 6, the second aprotic organic solvent comprises a fluorinated linear carbonate, a fluorinated ether or a combination thereof (fluorinated ether branched cyclic carbonate; [0007]; [0028]). With respect to claim 9, which does not substantially comprise ethylene carbonate (propylene carbonate; [0052]).  With respect to claim 10, the content of the first aprotic organic solvent with respect to the content of the alkali metal salt in terms of the molar ratio is no less than 1 and no greater than 4 (1.4M of LiPF6; [0052]).  With respect to claim 11, nonaqueous electrolyte energy storage device comprising the nonaqueous electrolyte [0032].  
claim 1); wherein a content of the alkali metal salt is no less than 0.9 mol/kg and less than 2 mol/kg, a content of the first aprotic organic solvent with respect to the content of the alkali metal salt in terms of a molar ratio is no less than 0.7 and no greater than 4, and a content of the second aprotic organic solvent with respect to a total amount of the first aprotic organic solvent, the second aprotic organic solvent and the additive is no less than 40% by volume (claim 1); the polar group comprises a phosphoric acid ester group, a nitric acid ester group or a sulfuric acid ester group (claim 2); the additive comprises a fluorinated phosphoric acid ester (claim 7); a content of the additive with respect to a total amount of the first aprotic organic solvent, the second aprotic organic solvent and the additive is no less than 5% by volume and less than 50% by volume (claim 8).   
YUGE teaches that it is well known in the art to employ an electrolyte comprising:  an additive comprising a polar group and a group including a fluorine atom (fluorinated phosphoric acid ester having high voltage resistance; [0061]; claim 1); the polar group comprises a phosphoric acid ester group, a nitric acid ester group or a sulfuric acid ester group ((fluorinated phosphoric acid ester having high voltage resistance; [0061]; claim 2); the additive comprises a fluorinated phosphoric acid ester ((fluorinated phosphoric acid ester having high voltage resistance; [0061]; claim 7).
	Raman and YUGE are analogous are from the same field of endeavor, namely fabricating electrolytes comprising fluorine compounds and ethylene carbonate. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the fluorinated phosphoric acid 
	With respect to a content of the alkali metal salt being no less than 0.9 mol/kg and less than 2 mol/kg (claim 1), it would have been obvious in the electrolyte of Raman in view of YUGE, in order to increase electrolyte ion conductivity. Specifically, Raman teaches 1.4M of LiPF6; ([0052], thus "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the a content of the first aprotic organic solvent with respect to the content of the alkali metal salt in terms of a molar ratio being no less than 0.7 and no greater than 4, and a content of the second aprotic organic solvent with respect to a total amount of the first aprotic organic solvent, the second aprotic organic solvent and the additive being no less than 40% by volume (claim 1); it would have been obvious in the electrolyte of Raman in view of YUGE, in order to increase electrolyte ion conductivity. Specifically, Raman teaches the first and second solvent additive may be present in 0.5wt% to 5wt% in [0039], thus "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, 
	With respect to a content of the additive with respect to a total amount of the first aprotic organic solvent, the second aprotic organic solvent and the additive being no less than 5% by volume and less than 50% by volume (claim 8), it would have been obvious in the electrolyte of Raman in view of YUGE, in order to increase electrolyte ion conductivity. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Pub. 2017/0256368 in view of YUGE U.S. Pub. 2015/0126549, and further in view of Endo et al. U.S. Pub. 2013/0146808.

However, Raman does not expressly disclose a positive electrode which comprises LixNiaCobMnyM(1-a-b-y) O2 (wherein: M represents a metal element other than Ni, Mn or Co; 0 < x < 1.2; 0.3 < a < 0.8; 0 < b < 0.4; 0 < y < 0.4; and (a + b + y) < 1) that has a layered a-NaFeO2-type crystal structure (claim 12).
However, Endo teaches that it is well known in the art to employ a nonaqueous electrolyte containing battery with a positive electrode of LixNiaCobMnyM(1-a-b-y) O2 (wherein: M represents a metal element other than Ni, Mn or Co; 0 < x < 1.2; 0.3 < a < 0.8; 0 < b < 0.4; 0 < y < 0.4; and (a + b + y) < 1) that has a layered a-NaFeO2-type crystal structure (positive electrode of -NaFeO2-type crystal structure, wherein the composition ratio of metal elements contained in the solid solution satisfies Li1+x-yNay CoaNibMnc O.sub.2+d (0<y< 0.1, 0.4<c<0.7, x+a+b+c=1, 0.1<x<0.25, -0.2<d<0.2). claim 12).
Raman, YUGE and Endo are analogous are from the same field of endeavor, namely fabricating electrolytes comprising fluorine compounds and ethylene carbonate. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ LixNiaCobMnyM(1-a-b-y) O2 cathodic material of Endo, in the nonaqueous electrolyte battery of Raman in view of YUGE, in order to increase charge-dsicharge capacity. With respect to the stocichometric values, they would have been obvious to employ in the cathode of Raman in view of YUGE and further in view of Endo, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722